IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-354

                                 Filed: 6 March 2018

Mecklenburg County, Nos. 14 CRS 246487 & 246488

STATE OF NORTH CAROLINA

             v.

SAMUEL ANTHONY CAMPOLA, Defendant.


      Appeal by Defendant from judgment entered 1 September 2016 by Judge

Robert C. Ervin in Mecklenburg County Superior Court. Heard in the Court of

Appeals 5 September 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Joseph A.
      Newsome, for the State.

      Meghan Adelle Jones for Defendant-Appellant.


      INMAN, Judge.


      When a police officer initiates a traffic stop and, in the course of accomplishing

the mission of the stop, develops reasonable suspicion that the driver or passenger is

engaged in illegal drug activity, the officer may prolong the stop to investigate that

suspicion without violating the passenger’s Fourth Amendment rights.

                  I. FACTUAL AND PROCEDURAL HISTORY

      Defendant, a passenger in a vehicle stopped for a traffic violation, was indicted

for possession of heroin and possession of drug paraphernalia on 13 July 2015 after a
                                  STATE V. CAMPOLA

                                   Opinion of the Court



search of the vehicle revealed the presence of the drug. Prior to trial, Defendant filed

a motion to suppress all evidence obtained as a result of the traffic stop, contending

that the police officer executing the stop had impermissibly and unconstitutionally

extended the traffic stop without reasonable suspicion or probable cause. Following

a hearing on the motion to suppress, the trial court orally denied the motion after

making findings of fact and conclusions of law, and later entered a written order

consistent with its oral ruling. In the course of trial, Defendant’s counsel objected to

the introduction of the evidence subject to the earlier motion and was overruled by

the trial court. The jury found Defendant guilty on both charges, and the trial court

entered its judgment on 1 September 2016. Defendant timely filed his notice of

appeal on 8 September 2016.

      The findings in the trial court’s written order are summarized as follows:

      On 26 November 2014, Officer Matthew Freeman (“Officer Freeman”), a patrol

officer with the Charlotte-Mecklenburg Police Department (“CMPD”), was on patrol

in a vehicle near Nations Ford Road in Charlotte, North Carolina. Officer Freeman

had received training in the identification of drugs and had been a patrolman for

almost six years, participating in 100 drug arrests. In the course of the patrol, Officer

Freeman pulled into the parking lot of a Motel 6. He considered the location a high

crime area. When Officer Freeman entered the parking lot, he saw two white males

sitting in a green Honda. After Officer Freeman passed by, the Honda exited the



                                          -2-
                                        STATE V. CAMPOLA

                                         Opinion of the Court



parking lot at a high rate of speed. Officer Freeman followed the car out of the

parking lot as it drove toward an intersection. At the intersection, the car turned

right without yielding the right-of-way to oncoming traffic turning left through the

intersection, nearly causing a collision. Officer Freeman turned on his emergency

lights and siren and stopped the vehicle.

        Once the car stopped, Officer Freeman observed that it displayed a temporary

license tag. He approached the driver’s side and asked the driver for his license,

registration, and proof of insurance, observing that the driver was more nervous than

usual. The driver provided Officer Freeman with his insurance information, the car’s

title, and a South Carolina driver’s license, which identified him as Matthew Matchin

(“Matchin”).1 When asked why they were at the motel, Matchin stated that he and

his passenger did not go into a room there.                  The passenger did not have any

identifying documents, but identified himself by name to Officer Freeman. Officer

Freeman then returned to his patrol car to run the above information through the

onboard computer.

        Once in his patrol car, Officer Freeman called for a back-up unit to assist him,

as there were multiple occupants in the vehicle. While he waited for another officer




        1  The trial transcript identifies the driver’s last name as “Meacham,” while various filings in
the printed record use the name “Matchin.” Both the State and Defendant adopt the latter in their
briefs, believing the transcript’s spelling to be a typographical error. Because the name of the driver
is not a fact at issue on appeal, we adopt the “Matchin” spelling used in the documents in the printed
record and the parties’ briefs for consistency and ease of reading.

                                                 -3-
                                  STATE V. CAMPOLA

                                  Opinion of the Court



to arrive, Officer Freeman entered the VIN number for the stopped vehicle through a

50-state database, as he did not have a state registration with which to search. This

search took longer than a search using a state vehicle registration. As a result of the

search, Officer Freeman determined that the vehicle was not stolen and that neither

Matchin nor Defendant had any outstanding warrants. However, Officer Freeman

found multiple prior drug arrests for both Matchin and Defendant.

      Shortly after the above searches were completed, and twelve minutes after the

stop was initiated, another CMPD officer, Damon Weston (“Officer Weston”), arrived

in response to Officer Freeman’s earlier call for back-up. Officer Freeman spoke with

Officer Weston on his arrival, and told him about the stop as well as the information

gleaned from Matchin, Defendant, and the database searches. Officer Freeman told

Officer Weston that he was going to issue Matchin a warning for his unsafe

movement, but asked Officer Weston to approach Defendant.

      The officers approached the stopped vehicle together some fourteen minutes

after the stop was initiated. Officer Freeman asked Matchin to step to the rear of the

vehicle so that they could see the intersection where the illegal turn occurred while

Officer Freeman explained his warning.         Officer Freeman then gave Matchin a

warning, returned the documents, and requested a search of the vehicle. Matchin

declined the request. While Officer Freeman was speaking with Matchin, Officer

Weston approached Defendant and observed a syringe cap in the driver’s seat. Officer



                                         -4-
                                        STATE V. CAMPOLA

                                        Opinion of the Court



Weston asked Defendant to step out of the car and Defendant complied. At this time,

Officer Weston observed a second syringe cap in the passenger’s seat. Now four

minutes into their respective conversations, Officer Weston approached Officer

Freeman and informed him of the syringe caps. Officer Freeman asked Matchin if he

was diabetic, and he responded that he was not. Officer Freeman then searched the

vehicle, discovering two syringes and a spoon with a brown “liquidy” substance. The

officers then arrested Matchin and Defendant.

       At the suppression hearing, the trial court received the benefit of testimony

from Officer Freeman and Officer Weston, as well as documentary evidence in the

form of a dash-cam video of the stop from Officer Freeman’s patrol car.2 Officer

Freeman testified that this portion of Nations Ford Road was part of his usual patrol,

and that he had personally responded to a high number of drug arrests, shootings,

and robberies in the area. Officer Weston also testified that the motels around

Nations Ford Road were “high crime, high drug areas.” Officer Freeman testified

that, when he pulled into the Motel 6 parking lot and spotted the green Honda, he

intended to get out of his vehicle to speak with its occupants. But, before he could

park his vehicle, the two men looked up at Officer Freeman with “a kind of surprised

look on their face[s], wide[-]eyed type of look” and then exited the parking lot in the



       2 Defendant filed a petition for writ of mandamus to compel the State to produce a copy of the
dash-cam video in a format viewable by this Court. Because we are able to view the video in the format
in which it was originally provided, we deny Defendant’s motion.

                                                -5-
                                 STATE V. CAMPOLA

                                  Opinion of the Court



car at “a high rate of speed.” The dash-cam video shows Officer Freeman following

the green Honda out of the parking lot and the Honda can be observed turning right

at a red light without yielding to oncoming traffic turning left through the

intersection, nearly causing a collision.      The video’s timestamp shows Officer

Freeman stopped the Honda and exited his vehicle at 4:25 P.M.

      Officer Freeman testified that he saw the car had a temporary paper tag from

Pennsylvania. He also testified that Matchin seemed “overly nervous, more than . . .

on a normal traffic stop, more shaking of the hands. Kind of not really directly

answering [questions] . . . . Just kind of stumbling a bit about the answer.”   Officer

Freeman also detailed the contents of his conversation with Matchin in his testimony,

stating that Matchin claimed that he went into the Motel 6 to meet a friend in the

lobby, although he could not remember the friend’s name. Per the dash-cam video,

Officer Freeman returned to his patrol car at 4:26 P.M., less than two minutes into

the stop.

      Officer Freeman testified that he radioed for back-up upon returning to his

vehicle, consistent with general safety and CMPD policy concerning traffic stops with

multiple occupants. While he waited for another officer to arrive, Officer Freeman

entered the VIN number for the stopped vehicle through a 50-state database, as he

did not have a permanent state license plate number with which to search. This

national database search alone took between five to eight minutes, longer than a



                                         -6-
                                  STATE V. CAMPOLA

                                  Opinion of the Court



search using a permanent license plate registered in a single state. Officer Freeman

also ran Matchin’s and Defendant’s names through a local database of arrest and

other records, followed by a search of a statewide database. These searches revealed

multiple prior drug arrests for both Matchin and Defendant.          Officer Freeman

testified that his conduct up to this point in the stop, including the questioning of

Matchin and Defendant, his database searches, and his request for back-up, were

standard procedure in the course of a traffic stop involving multiple occupants.

      On the dash-cam video, chimes from Officer Freeman’s onboard computer can

be heard multiple times between 4:27 P.M., a minute after he returned to his patrol

car, and 4:36 P.M. Officer Freeman testified that the chimes indicated the return of

a result from one of his database searches. Less than a minute after the last chime

played in the dash-cam excerpt, Officer Freeman can be heard talking in person with

Officer Weston, and Officer Freeman testified that he was still searching for

Defendant’s information and receiving results from the statewide database when

Officer Weston arrived on the scene.

      The conversation between the officers was captured on the dash-cam video

played for the trial court. It begins with Officer Freeman stating that “the guy in the

front passenger seat is named Samuel Campola. I’ve heard that name before.” After

providing Defendant’s prior arrest history to Officer Weston, Officer Freeman then

describes his arrival at the Motel 6, where “as soon as they see me [Officer Freeman],



                                         -7-
                                  STATE V. CAMPOLA

                                   Opinion of the Court



his eyes get real big and [they] just take off.”          Officer Freeman is next heard

describing the vehicle’s failure to yield to oncoming traffic, and the officers discuss

how to resolve the stop. Officer Freeman provides Officer Weston with Matchin’s

arrest history, and then reiterates that he had “heard of Samuel Campola before” and

that Defendant’s physical appearance indicated he was a heroin user. He then tells

Officer Weston his suspicion that “they [Matchin and Defendant] were either buying

or selling over there [at the Motel 6.]” Officers Freeman and Weston next agree that

Officer Freeman will approach the driver, ask him to exit the vehicle, and issue him

a warning while Officer Weston speaks with Defendant. The officers agree on the

course of action, and leave the vehicle at 4:39 P.M.

      The video shows the officers approach the vehicle, with Officer Freeman

speaking to Matchin at the rear of the vehicle and Officer Weston talking to

Defendant through the passenger window. Per his testimony, Officer Freeman asked

Matchin to step out of the vehicle, which was his standard practice when explaining

traffic violations to a driver. Once at the rear of the vehicle, Officer Freeman returned

the driver’s license, the vehicle’s title, and proof of insurance to Matchin and began

explaining his traffic warning. Officer Freeman then asked the driver if there was

anything illegal in the car and for consent to search the vehicle. Matchin refused the

search.




                                          -8-
                                   STATE V. CAMPOLA

                                   Opinion of the Court



      While Officer Freeman was speaking to the driver at the rear of the vehicle,

Officer Weston was speaking to Defendant through the passenger window. Officer

Weston noticed an orange syringe cap in the driver’s seat that Matchin had just

vacated. Officer Weston asked Defendant if he possessed any weapons or drugs and

if he consented to a search of his person. Defendant said that he had nothing illegal

and gave Officer Weston permission to search him. When Defendant stepped out of

the vehicle to allow Officer Weston to perform the search, Officer Weston noticed a

second orange syringe cap, this time in the now-empty passenger’s seat of the vehicle.

Officer Weston informed Officer Freeman of his discovery, and resumed his search of

Defendant. Officer Weston found nothing illegal on Defendant’s person.

      Officer Freeman then searched the vehicle while Officer Weston stood with

Matchin and Defendant outside the vehicle. Officer Freeman opened the passenger

door, where he observed a syringe cap in the driver’s seat and a syringe cap in the

passenger’s seat. Officer Freeman also saw a spoon protruding from beneath the

passenger’s seat.   The spoon had a brown substance on it in a partially liquid,

partially solid state. Officer Freeman also saw uncapped syringes, a Q-tip with the

cotton pulled off, and a belt in the front of the car, as well as an open bottle of liquor

in the backseat. Officer Freeman photographed the items he found in the vehicle and

radioed for an officer with more experience with heroin to assist. The third officer




                                          -9-
                                       STATE V. CAMPOLA

                                        Opinion of the Court



arrived and found a baggie containing black-tar heroin in Matchin’s sock.3 Both

Matchin and Defendant were arrested at the scene.

                                         II. ANALYSIS

       Defendant argues on appeal that the trial court erred in denying his motion to

dismiss, contending that the officers unconstitutionally extended the stop and that

any reasonable suspicion that arose to justify an extension of the stop was not

particularized to Defendant. Because reasonable suspicion sufficient to detain both

Matchin and Defendant arose at the time Officer Freeman completed his record

searches in the course of and prior to accomplishing the mission of the traffic stop, we

hold there was no error.

A. Standard of Review

       We review an order on a motion to suppress by determining whether the trial

court’s findings of fact are supported by competence evidence and whether those

findings support the conclusions of law. State v. Edwards, 185 N.C. App. 701, 702,

649 S.E.2d 646, 648, disc. review denied, 362 N.C. 89, 656 S.E.2d 281 (2007). “Our

review of a trial court’s conclusions of law on a motion to suppress is de novo[,]” State

v. Chadwick, 149 N.C. App. 200, 202, 560 S.E.2d 207, 209 (2002) (citing State v.

Brooks, 337 N.C. 132, 140-41, 446 S.E.2d 579, 585 (1994)), meaning we consider the

legal conclusion anew and freely substitute our judgment for that of the trial court.


       3 The State presented evidence that the contents of the plastic bag were confirmed by chemical
analysis to be heroin. Defendant does not challenge this evidence on appeal.

                                               - 10 -
                                  STATE V. CAMPOLA

                                   Opinion of the Court



Tucker v. Mecklenburg Cnty. Zoning Bd. of Adjustment, 148 N.C. App. 52, 55, 557

S.E.2d 631, 634 (2001), aff’d in part, discretionary review improvidently allowed in

part, 356 N.C. 658, 576 S.E.2d 324 (2003).

      The trial court did not distinguish between findings of fact or conclusions of

law in its order; however, “[t]he labels ‘findings of fact’ and ‘conclusions of law’

employed by the trial court in a written order do not determine the nature of our

review. If the trial court labels as a finding of fact what is in substance a conclusion

of law, we review that ‘finding’ de novo.” Westmoreland v. High Point Healthcare Inc.,

218 N.C. App. 76, 79, 721 S.E.2d 712, 716 (2012) (internal citations omitted).

B. The Constitutional Duration of Traffic Stops

      The Fourth Amendment to the United States Constitution protects persons

from “unreasonable searches and seizures,” U.S. Const. amend. IV, and its

protections extend to traffic stops. State v. Styles, 362 N.C. 412, 414, 665 S.E.2d 438,

439 (2008). As established by the United States Supreme Court in Rodriguez v.

United States, 575 U.S. ___, 191 L. Ed. 2d 492 (2015), the Amendment’s

“Constitution[al] shield” prohibits police from “exceeding the time needed to handle

the matter for which the [traffic] stop was made[.]” Id. at ___, 191 L. Ed. 2d at 496.

Thus, “[u]nder Rodriguez, the duration of a traffic stop must be limited to the length

of time that is reasonably necessary to accomplish the mission . . . unless reasonable

suspicion of another crime arose before the mission was completed[.]” State v. Bullock,



                                          - 11 -
                                  STATE V. CAMPOLA

                                  Opinion of the Court



___ N.C. ___, ___, 805 S.E.2d 671, 673 (2017) (citing Rodriguez, 575 U.S. at ___, 191

L. Ed. 2d at 499) (emphasis added).

      In Bullock, the North Carolina Supreme Court set forth with clarity the

parameters of a constitutional traffic stop post-Rodriguez:

             The reasonable duration of a traffic stop . . . includes more
             than just the time needed to write a ticket. “Beyond
             determining whether to issue a traffic ticket, an officer’s
             mission includes ‘ordinary inquiries incident to [the traffic]
             stop.’ ” [Rodriguez] at ___, 135 S. Ct. at 1615[, 191 L. Ed.
             2d at 499] (alteration in original) (quoting [Illinois v.]
             Caballes, 543 U.S. [405,] 408, 125 S.Ct. 834[, 160 L. Ed. 2d
             842]). These inquiries include “checking the driver’s
             license, determining whether there are outstanding
             warrants against the driver, and inspecting the
             automobile’s registration and proof of insurance.” Id.

                    In addition, “an officer may need to take certain
             negligibly burdensome precautions in order to complete his
             mission safely.” Id. at ___, 135 S.Ct. at 1616[, 191 L. Ed.
             2d. at 500].      These precautions appear to include
             conducting criminal history checks, as Rodriguez favorably
             cited a Tenth Circuit case that allows officers to conduct
             those checks to protect officer safety. See id. (citing United
             States v. Holt, 264 F.3d 1215, 1221-22 (10th Cir. 2001) (en
             banc), abrogated on other grounds as recognized in United
             States v. Stewart, 473 F.3d 1265, 1269 (10th Cir. 2007)); see
             also United States v. McRae, 81 F.3d 1528, 1536 n.6 (10th
             Cir. 1996) (“Considering the tragedy of the many officers
             who are shot during routine traffic stops each year, the
             almost simultaneous computer check of a person’s criminal
             record, along with his or her license and registration, is
             reasonable and hardly intrusive.”), quoted in Holt, 264 F.3d
             at 1221.        Safety precautions taken to facilitate
             investigations into crimes that are unrelated to the reasons
             for which a driver has been stopped, however, are not
             permitted if they extend the duration of the stop.


                                         - 12 -
                                  STATE V. CAMPOLA

                                  Opinion of the Court



             Rodriguez, 575 U.S. at ___, 135 S.Ct. at 1616[, 191 L. Ed.
             2d at 500]. But investigations into unrelated crimes during
             a traffic stop, even when conducted without reasonable
             suspicion, are permitted if those investigations do not
             extend the duration of the stop. See id. at ___, ___, 135
             S.Ct. at 1612, 1614[, 191 L. Ed. 2d at 499-500].

Bullock, ___ N.C. at ___, 805 S.E.2d at 673-74 (alterations to citations added).

      Defendant argues that two unconstitutional extensions of the traffic stop

occurred in this case: (1) when Officer Freeman waited roughly twelve minutes after

first speaking with Matchin and Defendant before issuing his warning to Matchin;

and (2) when Officer Freeman questioned Matchin while Officer Weston questioned

and searched Defendant.

      We disagree with Defendant that Officer Freeman unconstitutionally extended

the duration of the stop for several reasons. First, Officer Freeman was engaged in

conduct within the scope of his mission until Officer Weston arrived roughly twelve

minutes later. Defendant does not challenge any findings relating to Matchin’s traffic

violation or the trial court’s finding that Officer Freeman was engaged in a series of

database searches during this time, including a search of a 50-state database for the

VIN number that “takes longer to process than a check of a registration card.” As

held by the United States Supreme Court in Rodriguez and recognized by the North

Carolina Supreme Court in Bullock, database searches of driver’s licenses, warrants,

vehicle registrations, and proof of insurance all fall within the mission of a traffic

stop. Rodriguez, 575 U.S. at ___, 191 L. Ed. 2d at 499 (“Beyond determining whether


                                         - 13 -
                                         STATE V. CAMPOLA

                                          Opinion of the Court



to issue a traffic ticket, an officer’s mission includes ‘ordinary inquiries incident to

[the traffic] stop.’ ” (alteration in original) (quoting Caballes, 543 U.S. at 408, 160 L.

Ed. 2d 842)); Bullock, ___ N.C. at ___, 805 S.E.2d at 673 (“These inquiries include

‘checking the driver’s license, determining whether there are outstanding warrants

against the driver, and inspecting the automobile’s registration and proof of

insurance.’ ” (quoting Rodriguez, 575 U.S. at ___, 191 L. Ed. 2d at 499)). As for his

research into Matchin and Defendant’s criminal histories, this too was permitted

under Rodriguez and Bullock as a safety precaution related to the traffic stop.

Bullock, ___ N.C. at ___, 805 S.E.2d at 674 (“ ‘[A]n officer may need to take certain

negligibly burdensome precautions in order to complete his mission safely.’ These

precautions appear to include conducting criminal history checks . . . .” (quoting

Rodriguez, 575 U.S. at ___, 191 L. Ed. 2d at 500)). Because these searches were

within the scope of his mission, no delay could occur until they were completed, and

the uncontradicted evidence demonstrates that the database searches began within

a minute of him returning to his vehicle with Matchin’s and Defendant’s information

and continued up until Officer Weston arrived.4



        4 While the trial court did not make a finding of fact as to the exact length of the searches, no
such finding was required: “where there is no material conflict in the evidence as to a certain fact, the
trial court is not required to make any finding at all as to that fact.” State v. Travis, ___ N.C. App.
___, ___, 781 S.E.2d 674, 679 (2016) (citing State v. Smith, 135 N.C. App. 377, 380, 520 S.E.2d 310, 312
(1999)). In such situations, “[a] finding may be implied by the trial court’s denial of defendant’s motion
to suppress where the evidence is uncontradicted.” Smith¸ 135 N.C. App. at 380, 520 S.E.2d at 312
(citation omitted). The uncontradicted evidence introduced at trial shows that Officer Freeman was
engaged in these database searches at least until the time Officer Weston arrived.

                                                 - 14 -
                                   STATE V. CAMPOLA

                                   Opinion of the Court



      Second, Officer Freeman’s request for back-up by Officer Weston was itself a

safety precaution. The trial court found that the back-up call was made “because

there were two occupants in the vehicle[,]” and Officer Freeman testified that safety

concerns and CMPD policy dictated that he request back-up when stopping a vehicle

with multiple occupants. “[B]ecause officer safety stems from the mission of the

traffic stop itself, time devoted to officer safety is time that is reasonably required to

complete that mission.” Bullock, ___ N.C. at ___, 805 S.E.2d at 676. Even if we were

to assume arguendo that Officer Freeman’s call for back-up was a safety precaution

divorced from the traffic stop, such a precaution is impermissible only “if [it] extend[s]

the duration of the stop.” Id. at ___, 805 S.E.2d at 674 (citing Rodriguez, 575 U.S. at

___, 191 L. Ed. 2d at 500). Here, no extension of the stop occurred because database

searches within the scope of the mission were running from the time Officer Freeman

returned to his car and until Officer Weston arrived.

      In addition to holding that Officer Freeman was acting within the scope of his

mission until Officer Weston arrived, we further hold that, by the time Officer Weston

arrived on the scene, Officer Freeman had developed a reasonable suspicion of

criminal activity sufficient to constitutionally extend the traffic stop. Reasonable

suspicion arises where an officer possesses “a particularized and objective basis for

suspecting the particular person stopped of criminal activity.”             Navarette v.

California, 572 U.S. ___, ___, 188 L. Ed. 2d 680, 686 (2014) (citations and quotation



                                          - 15 -
                                   STATE V. CAMPOLA

                                   Opinion of the Court



marks omitted). This requires “a minimal level of objective justification, something

more than an unparticularized suspicion or hunch.” State v. Watkins, 337 N.C. 437,

442, 446 S.E.2d 67, 70 (1994) (citation and quotation marks omitted).                The

reasonableness of such suspicion is measured by determining whether “a reasonable,

cautious officer, guided by his experience and training, would believe that criminal

activity is afoot based on specific and articulable facts, as well as the rational

inferences from those facts.” State v. Williams, 366 N.C. 110, 116, 726 S.E.2d 161,

167 (2012) (citations and internal quotation marks omitted). In engaging in this

analysis, “[a] reviewing court must consider the totality of the circumstances—the

whole picture.” Id. at 116, 726 S.E.2d at 167 (internal citations and quotation marks

omitted).

      A considerable body of case law has established what “specific and articulable

facts” give rise to “rational inferences” supporting a determination of reasonable

suspicion when considered in “the totality of the circumstances” with other such facts.

Id. at 116, 726 S.E.2d at 167 (internal citations and quotation marks omitted). These

include: (1) a person’s history of criminal arrests, State v. Watson, 119 N.C. App. 395,

398, 458 S.E.2d 519, 522 (1995) (holding that a police officer had reasonable suspicion

for an investigatory stop of a defendant in part because the officer knew of defendant’s

prior drug arrests); (2) a driver’s questionable travel plans, State v. Castillo, ___ N.C.

App. ___, 787 S.E.2d 48, 55-56, appeal dismissed, review denied, 369 N.C. 40, 792



                                          - 16 -
                                        STATE V. CAMPOLA

                                         Opinion of the Court



S.E.2d 784 (2016) (holding that an officer’s knowledge of defendant’s prior DUI arrest,

along with the presence of a cover scent, the defendant’s extreme nervousness,

registration of the vehicle to a third party, and inconsistent travel plans supported

reasonable suspicion to extend a traffic stop); (3) a person’s evasive action after

noticing a police officer, State v. Butler, 331 N.C. 227, 233-34, 415 S.E.2d 719, 722-23

(1992) (holding that a defendant’s presence at a location known for drug sales and

apparent flight from officers upon making eye contact, among other facts, supported

reasonable suspicion); (4) an officer’s recognition of an individual as one previously

involved in illegal activity, Travis at ___, 781 S.E.2d at 678-79 (holding reasonable

suspicion existed where, among other facts, the officer recognized defendant as a

former informant in drug purchases); (5) a person’s unusual nervousness, Castillo at

___, 787 S.E.2d at 55; (6) registration of the vehicle to a third party, id. at ___, 787

S.E.2d at 55; and (7) presence in an area known for criminal activity. Butler at 233,

415 S.E.2d at 722-23.

       Here, the trial court made findings of fact that: (1) Officer Freeman was a

trained patrol officer of six years and had participated in 100 drug arrests; (2) Officer

Freeman noticed Matchin and Defendant in a high crime area;5 (3) after Officer

Freeman drove by them, Matchin and Defendant took off at high speed and made an


       5  This is the only relevant finding challenged by Defendant, arguing that it constitutes a mere
recitation of testimony. However, such recitative findings are “insufficient only where a material
conflict actually exists on that particular issue.” Travis at ___, 781 S.E.2d at 679 (emphasis added).
Because the evidence is uncontradicted as to this fact, we reject Defendant’s challenge.

                                                - 17 -
                                  STATE V. CAMPOLA

                                   Opinion of the Court



illegal right turn, nearly causing a collision; (4) Matchin informed Officer Freeman

that he and Defendant were at the motel but did not go into a room there; (5) Matchin

was unusually nervous; and (6) both Matchin and Defendant had multiple prior drug

arrests. All of these findings are either unchallenged or supported by uncontradicted

evidence, and Officer Freeman was apprised of each fact prior to the arrival of Officer

Weston and the completion of his mission in initiating the traffic stop. Thus, by the

time that Officer Freeman and Officer Weston approached Matchin and Defendant,

Officer Freeman could rely on all of these facts, in their totality, in arriving at a

reasonable suspicion that criminal activity beyond a traffic violation was afoot.

Watson at 398, 458 S.E.2d at 522; Castillo at ___, 787 S.E.2d at 55; Butler at 233-34,

415 S.E.2d at 722-23; Travis at ___, 781 S.E.2d at 678-79; Bullock at ___, 805 S.E.2d

at 677-78. We hold that Officer Freeman had a reasonable suspicion to extend the

stop, and that such suspicion arose before he completed the mission for the stop.

      Even if we were to assume arguendo that the facts found above were

insufficient to support the extended stop, the uncontradicted evidence discloses

further facts supporting reasonable suspicion that we may imply from the ruling of

the trial court. Smith, 135 N.C. App. at 380, 520 S.E.2d at 312 (“After conducting a

hearing on a motion to suppress, a trial court should make findings of fact that will

support its conclusions as to whether the evidence is admissible. If there is no conflict

in the evidence on a fact, failure to find that fact is not error. Its finding is implied



                                          - 18 -
                                  STATE V. CAMPOLA

                                   Opinion of the Court



from the ruling of the court.” (citation and quotation marks omitted)). These include

Matchin’s and Defendant’s surprise at seeing Officer Freeman in the motel parking

lot, the titling of the vehicle to someone other than Matchin or Defendant, Matchin’s

statement that he met a friend at the motel but that he did not know the friend’s

name, and Officer Freeman’s recognition of Defendant’s name and appearance as

someone involved in illegal drug activity. Castillo at ___, 787 S.E.2d at 55-56; Travis

at ___, 781 S.E.2d at 678-79. Considering all the facts, both found and implied from

the trial court’s ruling, we hold that the totality of the circumstances supports a

conclusion that Officer Freeman had reasonable suspicion to extend the traffic stop

prior to the completion of his mission.

      Finally, we note the similarity between the facts in this case and those

confronting our Supreme Court in Bullock, its most recent decision on point. There,

a police officer stopped a rental car for “speeding, following a truck too closely,” and

weaving over the line marking the outer bound of the interstate. Bullock, ___ N.C.

at ___, 805 S.E.2d at 674. The officer knew the interstate was frequently used to

traffic drugs between Georgia and Virginia. Id. at ___, 805 S.E.2d at 674. In asking

the driver for his license and vehicle registration, the officer observed the driver

appeared nervous and was not an authorized driver on the rental agreement. Id. at

___, 805 S.E.2d at 674. The officer also noticed multiple cell phones in the car. Id. at

___, 805 S.E.2d at 674. When the officer asked the driver where he was going, the



                                          - 19 -
                                  STATE V. CAMPOLA

                                   Opinion of the Court



driver responded that he had intended to visit his girlfriend but that he had missed

his exit; however, the officer was aware that the driver had since passed at least three

additional exits where he could have turned to reach his stated destination. Id. at

___, 805 S.E.2d at 674. The driver also made contradictory statements about his

girlfriend to the officer. Id. at ___, 805 S.E.2d at 675. The officer informed the

defendant he would be receiving a warning, asked the defendant to exit the vehicle,

frisked the defendant, and then asked him to sit in the patrol car while the officer ran

his information through local, state, and national databases. Id. at ___, 805 S.E.2d

at 675. The databases returned a criminal history contrary to prior statements made

by the defendant. Id. at ___, 805 S.E.2d at 675. The officer asked if he could search

the rental vehicle. Id. at ___, 805 S.E.2d at 675. The driver consented to a search of

the vehicle but not the possessions therein; a trained police canine arrived a few

minutes later and sniffed the possessions, signaling the presence of heroin. Id. at

___, 805 S.E.2d at 675. On these facts, the Supreme Court ruled that there existed

sufficient circumstances to support a reasonable suspicion of drug activity prior to

the arrival of the canine, so that no unconstitutional extension of the traffic stop

occurred. Id. at ___, 805 S.E.2d at 676-78.

      Defendant argues that any reasonable suspicion supporting an extension of the

stop in this case was not particularized to him, and therefore any extended seizure of

him individually was unlawful. We disagree. First, the record includes several



                                          - 20 -
                                  STATE V. CAMPOLA

                                   Opinion of the Court



circumstances, supported by uncontroverted evidence, sufficient to support a

reasonable suspicion particularized to Defendant that he was engaged in drug

activity, including Defendant’s presence in a high crime area known by Officer

Freeman to be the site of drug transactions, Defendant’s history of drug arrests, his

expression of surprise at seeing Officer Freeman in the Motel 6 parking lot, and

Officer Freeman’s recognition of Defendant’s name and appearance in the context of

prior illegal drug activity. See, e.g., State v. Stone, 179 N.C. App. 297, 303-04, 634

S.E.2d 244, 248 (2006) (holding that an officer had reasonable suspicion of illegal

activity particularized to a passenger in a vehicle stopped for a traffic violation where

he was “moving from side to side inside the vehicle and [the officer] also recognized

defendant as someone who had been identified to police as a drug dealer”), aff’d, 362

N.C. 50, 653 S.E.2d 414 (2007). Second, “[a] law enforcement officer may stop and

briefly detain a vehicle and its occupants if the officer has reasonable, articulable

suspicion that criminal activity may be afoot.” State v. Jackson, 199 N.C. App. 236,

241, 681 S.E.2d 492, 496 (2009) (citation omitted) (emphasis added). “[A] passenger

in a car that has been stopped by a law enforcement officer is still seized when the

stop is extended[,]” id. at 240, 681 S.E.2d at 495, and it logically follows that a

lawfully extended detention of the vehicle and driver due to a reasonable suspicion of

drug activity includes a lawful extended detention of a passenger in that vehicle.




                                          - 21 -
                                      STATE V. CAMPOLA

                                       Opinion of the Court



       Because Officer Freeman had reasonable suspicion of drug activity to lawfully

extend the traffic stop, he was permitted to ask additional questions of Matchin

related to drug activity in addition to issuing his traffic warning. The trial court’s

unchallenged findings included the fact that Officer Weston observed an orange

syringe cap in the driver’s seat while Officer Freeman questioned Matchin. Officer

Weston then asked Defendant to exit the vehicle, which he was lawfully permitted to

do, even absent reasonable suspicion as to Defendant. State v. Pulliam, 139 N.C.

App. 437, 440, 533 S.E.2d 280, 283 (2000) (“[T]he United States Supreme Court has

affirmed the right of police to order passengers from a vehicle in order to conduct a

search of the driver’s car, despite the complete absence of probable cause or

reasonable suspicion concerning the passengers.” (citing Maryland v. Wilson, 519

U.S. 408, 137 L. Ed. 2d 41 (1997))). The trial court also found, and Defendant does

not challenge the fact, that when Defendant exited the vehicle per this lawful

instruction, Officer Weston noticed a second syringe cap in the passenger’s seat.

Officer Weston informed Officer Freeman about the syringe caps and, following

additional questioning of Matchin as to whether he was diabetic, Officer Freeman

searched the vehicle and arrested Matchin and Defendant.6 All of this conduct

occurred within the course of a lawfully extended traffic stop based on reasonable

suspicion of drug activity arising prior to the completion of the stop’s original mission.


       6  Defendant argues on appeal only that the traffic stop was unconstitutionally extended; he
does not argue that the search of the vehicle was unconstitutional.

                                              - 22 -
                                  STATE V. CAMPOLA

                                   Opinion of the Court



Defendant’s argument that Officers Freeman’s and Weston’s interactions with

Matchin and Defendant after a warning was given to Matchin about his unsafe

driving unconstitutionally extended the traffic stop is overruled.

      Defendant challenges as unsupported or erroneous several additional findings

of fact and conclusions of law. Specifically, Defendant challenges the trial court’s

findings that Officer Freeman was still explaining his warning when he was advised

of the syringe caps, and that he had not completed his mission at that time. Because

we hold on de novo review that the trial court properly concluded that “Officer

Freeman had reasonable suspicion of illegal drug activity, namely the possession of

drug paraphernalia, and that justified prolonging the stop to investigate that

behavior,” any error in the challenged findings was not prejudicial. See, e.g., State v.

Williams, 190 N.C. App. 301, 307, 680 S.E.2d 189, 193 (2008) (affirming a trial court’s

order which included an unsupported finding that was “unnecessary to the trial

court’s ultimate conclusions of law and ruling”). The trial court properly denied

Defendant’s motion to suppress, and any error in making an unsupported finding

unnecessary to that ruling does not demonstrate “a reasonable possibility that, had

the error in question not been committed, a different result would have been reached

. . . .” N.C. Gen. Stat. § 15A-1443 (2015). As to Defendant’s argument that the trial

court erred in concluding Officer Weston’s removal of Defendant from the vehicle was




                                          - 23 -
                                 STATE V. CAMPOLA

                                  Opinion of the Court



lawful and that Officer Freeman had reasonable suspicion of illegal drug activity, we

affirm those conclusions on de novo review as set forth supra.

                                III. CONCLUSION

      The trial court’s unchallenged findings and the uncontroverted evidence

confirm that Officer Freeman lawfully stopped Matchin and Defendant for a traffic

violation and that, before he completed the mission of the stop, Officer Freeman

obtained reasonable suspicion of illegal drug activity and could lawfully extend the

stop to investigate any wrongdoing.      The lawful investigation yielded probative

evidence of a crime, and the trial court did not err in denying Defendant’s motion to

suppress the evidence obtained as a result of the stop.

      NO ERROR.

      Judges BRYANT and DAVIS concur.




                                         - 24 -